DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as being unclear.  Applicant replaced a paragraph that should have been paragraph [00033], however applicant replaced paragraph [00034].  If applicant’s instructions were followed the same paragraph would essentially be repeated and previous paragraph [00034] would be missing.  Clarification should be made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7-9, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (US 20040216353 A1) in view of Usherwood et al. (“Phasing of dragonfly wings can improve aerodynamic efficiency by removing swirl”, Journal of the Royal Society Interface, May 13th, 2008).

Regarding claim 1, Caine discloses a method of repelling mosquitoes, the method including generating (via item 10 including 6, paragraph [0026] “the mosquito dispersing pitch pattern stored on the digital storage medium 6 and producing an analog signal 3a having the frequency of a mosquito dispersing pitch pattern 4”) a sound of one or more pairs of dragonfly fore and hind wings (these are the only two types of wings found on a dragonfly) in normal flight (see abstract, paragraphs [0011], [0024]-[0026], and [0068]), wherein generating the sound includes synthesizing (paragraph [0078]) a beating frequency (see paragraph [0081]) of at least one pair of dragonfly fore and hind wings (paragraphs [0011], [0024]-[0026], and [0071]).
Caine does not expressly disclose a non-zero phase shift between wings.
Usherwood teaches that in natural flight of a dragonfly “a wide range of phase relationships have been described between fore and hind wings” (introduction section lines 7-8).  Usherwood also teaches that “in many instances dragonflies are also observed flying with fore and hind wings operating somewhat out of phase”, which may benefit hunting (intro section, column one).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to further model the naturally occurring non-zero phase shifts between pairs of dragonfly wings in the synthesis of Caine for the benefit of more accurately mimicking the dragonfly sound during different modes of flight.  Therefore, it would have been obvious to combine Usherwood with Caine to obtain the invention as specified in claim 1.

Regarding claim 4, Caine discloses wherein generating the sound includes synchronizing two or more devices (individual speakers 14) to play a sound of one or more dragonflies in stereo (paragraph [0067]).

Regarding claim 5, Caine discloses wherein generating the sound comprises synthesizing the sound (see paragraph [0078])  by a device including a top (figure 5, roof of 7) and bottom (bottom of rectangular box structure of 7) of a case (7) that contains a speaker (14), an on/off button (paragraph [0036]) and a battery (22, see paragraph [0027]).
Although Caine is silent about the type of speakers used, it would have been obvious to the designer that any type of speakers may be used, at their preference.  The motivation to use piezoelectric speakers would have been to use a lightweight,  easy to drive, low power requiring speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise piezoelectric speakers.


Regarding claim 7, Caine discloses a mosquito repelling device, including a sound generator (item 10 including 6, paragraph [0026] “the mosquito dispersing pitch pattern stored on the digital storage medium 6 and producing an analog signal 3a having the frequency of a mosquito dispersing pitch pattern 4”) configured to generate a sound of one or more pairs of dragonfly fore and hind wings (these are the only two types of wings found on a dragonfly) in normal flight (see abstract, paragraphs [0011], [0024]-[0026], and [0068]), wherein generating the sound includes synthesizing (paragraph [0078]) a beating frequency (see paragraph [0081]) of at least one pair of dragonfly fore and hind wings (paragraphs [0011], [0024]-[0026], and [0071]).
Caine does not expressly disclose a non-zero phase shift between wings.
Usherwood teaches that in natural flight of a dragonfly “a wide range of phase relationships have been described between fore and hind wings” (introduction section lines 7-8).  Usherwood also teaches that “in many instances dragonflies are also observed flying with fore and hind wings operating somewhat out of phase”, which may benefit hunting (intro section, column one).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to further model the naturally occurring non-zero phase shifts between pairs of dragonfly wings in the synthesis of Caine for the benefit of more accurately mimicking the dragonfly sound during different modes of flight.  Therefore, it would have been obvious to combine Usherwood with Caine to obtain the invention as specified in claim 7.

Regarding claim 8, Caine discloses wherein the sound generator is a processor (see figure 6, at least controller 8 and converter 9 converts digital data into analog data).

Regarding claim 9, Caine discloses wherein the processor resides in a computer (see figure 6, at least controller 8 and converter 9 converts digital data into analog data, embodiment of figure 8 alternatively computes pulses).

Regarding claim 12, Caine discloses wherein the sound generator includes at least two oscillators (figure 4, timer 32 forms at least 2 oscillator circuits, oscillating at different frequencies, depending on resistor values, see changing frequencies of figure 3, paragraphs [0068], [0078], and [0084]) configured to synthesize the beating frequency (see paragraph [0081]).  

Regarding claim 13, Caine discloses wherein outputs of the at least two oscillators are coupled to at least one speaker (14 of figure 5, paragraph [0028]).
Although Caine is silent about the type of speakers used, it would have been obvious to the designer that any type of speakers may be used, at their preference.  The motivation to use piezoelectric speakers would have been to use a lightweight,  easy to drive, low power requiring speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise piezoelectric speakers.

Regarding claim 19, Caine discloses further comprising a second sound generator (for other of left and right), wherein the first and second sound generators are synchronized to play the sound of one or more dragonflies in stereo (paragraph [0067]).


Claims 6 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (US 20040216353 A1) in view of Usherwood et al. (“Phasing of dragonfly wings can improve aerodynamic efficiency by removing swirl”, Journal of the Royal Society Interface, May 13th, 2008) and Radarcan Personal Mosquito Repeller Plus R-100 and associated website (https://eu.radarcan.com/collections/mosquitos/products/personal-mosquito-repeller-plus-r-100, website downloaded from archive.org dated September 25th, 2020 with additional  pages from March 05, 2021 to show pictures that would not print from 2020)(herein Radarcan)

Regarding claim 6, Caine discloses wherein generating the sound comprises synthesizing the sound (see paragraph [0078])  by a device including a top (figure 5, roof of 7) and bottom (bottom of rectangular box structure of 7) of a case (7) that contains a speaker (14), an on/off button (paragraph [0036]) and a battery (22, see paragraph [0027]).
Although Caine is silent about the type of speakers used, it would have been obvious to the designer that any type of speakers may be used, at their preference.  The motivation to use piezoelectric speakers would have been to use a lightweight,  easy to drive, low power requiring speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise piezoelectric speakers.
Caine does not expressly disclose turning on an off by pressing down on the top of the case.
Radarcan discloses a mosquito repelling device repelling device comprising a button-shaped case (see next to last page) including a top portion (face in top picture) and a bottom portion (that has clip portion, see side angle picture), wherein the device is configured to be turned on and off by a switch (on/off switch, below center on top picture, next to last page).
Although it cannot be determined from the picture the exact operation of the switch of Radarcan, the examiner takes official notice that switches that operated in a manner wherein a device is configured to be alternately turned on and off by pressing down on a top of a case (such as in the area of an embedded on/off switch) was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use such a switch for the switch of Radarcan for the benefit of ease of use when turning on/off and allowing for sleek snag free design.  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the button-shaped case and on/off button of Radarcan in the system of Caine for the benefit of a sleek, portable, and wearable design.  Therefore, it would have been obvious to combine Radarcan with Caine to obtain the invention as specified in claim 6.


Regarding claim 20, Caine discloses further including: 
a case (figure 5, item 7) including a top portion (figure 5, roof of 7) and a bottom portion (bottom of rectangular box structure of 7), wherein the case contains the sound generator (10), and wherein the sound generator includes a speaker (14), an on/off button (paragraph [0036]) and a battery (22, see paragraph [0027]).
Although Caine is silent about the type of speakers used, it would have been obvious to the designer that any type of speakers may be used, at their preference.  The motivation to use piezoelectric speakers would have been to use a lightweight, easy to drive, low power requiring speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise piezoelectric speakers.
Caine does not expressly disclose wherein the case is button shaped.
Radarcan discloses a mosquito repelling device repelling device comprising a button-shaped case (see next to last page) including a top portion (face in top picture) and a bottom portion (that has clip portion, see side angle picture).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the button-shaped case of Radarcan in the system of Caine for the benefit of a sleek, portable, and wearable design.  Therefore, it would have been obvious to combine Radarcan with Caine to obtain the invention as specified in claim 20.


Regarding claim 21, Radarcan discloses wherein with the button shaped-case further includes straps attached to the button-shaped case and configured to enable attaching the button-shaped case to a human limb (“Hypoallergenic silicone wristband” see page 20 and next to last page).

Regarding claim 22, Caine discloses wherein with the button-shaped case further includes a knob (the extended portion of the clip or knob for wristband could be used) configured for attaching to a button hole or lapel.

Regarding claim 23, Caine discloses wherein button-shaped case further includes a chain, cord or lanyard (can be defined as “a cord or strap to hold something”, “Hypoallergenic silicone wristband” see page 20 and next to last page) to enable the device to be worn around a neck or a human limb (at wrist).


Regarding claim 24, Caine discloses a device (see figures 1 and 5) configured to generate dragonfly wing beat sounds (although this holds not patentable weight since it is in the preamble, Caine discloses this in the abstract), the device including: 
a top cover (figure 5, roof of 7), 
a sound generator (item 10 including 6, paragraph [0026] “the mosquito dispersing pitch pattern stored on the digital storage medium 6 and producing an analog signal 3a having the frequency of a mosquito dispersing pitch pattern 4”) configured to generate the dragonfly wing beat sounds (see abstract, paragraphs [0011], [0024]-[0026], and [0068]), wherein generating the sound includes synthesizing (paragraph [0078]) a beating frequency (see paragraph [0081]) of at least one pair of dragonfly fore and hind wings (these are the only two types of wings found on a dragonfly, paragraphs [0011], [0024]-[0026], and [0071]),
speaker (14), 
a battery (22, see paragraph [0027]), and 
a bottom cover (bottom of rectangular box structure of 7), 
wherein the speaker and the battery are disposed within the top and bottom covers.  
Although Caine is silent about the type of speakers used, it would have been obvious to the designer that any type of speakers may be used, at their preference.  The motivation to use piezoelectric speakers would have been to use a lightweight,  easy to drive, low power requiring speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise piezoelectric speakers. 
Caine does not expressly disclose a non-zero phase shift between wings or turning on and off by pressing the top cover.
Usherwood teaches that in natural flight of a dragonfly “a wide range of phase relationships have been described between fore and hind wings” (introduction section lines 7-8).  Usherwood also teaches that “in many instances dragonflies are also observed flying with fore and hind wings operating somewhat out of phase”, which may benefit hunting (intro section, column one).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to further model the naturally occurring non-zero phase shifts between pairs of dragonfly wings in the synthesis of Caine for the benefit of more accurately mimicking the dragonfly sound during different modes of flight.  Therefore, it would have been obvious to combine Usherwood with Caine to obtain the invention as specified in claim 24.
Radarcan discloses a mosquito repelling device repelling device comprising a button-shaped case (see next to last page) including a top portion (face in top picture) and a bottom portion (that has clip portion, see side angle picture), wherein the device is configured to be alternately turned on and off by pressing the top cover (at least in area of on/off switch) in a direction of the bottom cover.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the button-shaped case  and on/off button of Radarcan in the system of Caine for the benefit of a sleek, portable, and wearable design.  Therefore, it would have been obvious to combine Radarcan with Caine to obtain the invention as specified in claim 24.


Regarding claim 25, Caine discloses further including a light-emitting diode (LED), wherein the LED is configured to indicate an on or off state of the device (see paragraph [0037]).

Regarding claim 26, Caine discloses wherein the sound generator is disposed within the top and bottom covers and is coupled to the battery (see figure 5), and wherein at least one output of the sound generator is coupled to the speaker (see paragraph [0026]).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (US 20040216353 A1) in view of Usherwood et al. (“Phasing of dragonfly wings can improve aerodynamic efficiency by removing swirl”, Journal of the Royal Society Interface, May 13th, 2008) and Zhu (US 20080146287 A1).

Regarding claim 10, Caine does not expressly disclose use of a cell phone.
Zhu discloses wherein a mosquito repelling device (see title and abstract) including a processor (figure 1, at least 10-40) wherein the processor resides in a cell phone (see figure 2, see paragraphs [0007] and [0013]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the cell phone embodiment of Zhu in the system of Caine for the benefit of providing the repelling on a device the user already carries, thereby reducing the number of items to keep track of.  Therefore, it would have been obvious to combine Zhu with Radarcan to obtain the invention as specified in claim 10.


Claims 3 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine (US 20040216353 A1) in view of Usherwood et al. (“Phasing of dragonfly wings can improve aerodynamic efficiency by removing swirl”, Journal of the Royal Society Interface, May 13th, 2008) and Carmichael (US 7256339 B1).

Regarding claim 3, Caine does not expressly disclose recordings.
Carmichael discloses wherein generating a sound includes playing a recording (step 150 of figure 1, see abstract and figure 2) of one or more dragonflies in normal flight (column 7 lines 6-24).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the recordings of Carmichael in the synthesis of Caine for the benefit of generating the sound by starting with actual samples, thereby increasing accuracy.  Therefore, it would have been obvious to combine Carmichael with Caine o obtain the invention as specified in claim 3.


Regarding claim 14, Caine does not expressly disclose recordings.
Carmichael discloses wherein a sound generator is configured to play a recording (step 150 of figure 1, see abstract and figure 2) of one or more dragonflies in normal flight (column 7 lines 6-24).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the recordings of Carmichael in the synthesis of Caine for the benefit of generating the sound by starting with actual samples, thereby increasing accuracy.  Therefore, it would have been obvious to combine Carmichael with Caine o obtain the invention as specified in claim 14.

Regarding claim 15, Carmichael discloses wherein the sound generator includes at least one memory (260 of figure 2) configured to store samples of one or more dragonflies in normal flight (column 5 lines 1-11 and column 7 line 58 to column 8 line 11).

Regarding claim 16, Caine discloses wherein the sound generator further includes hardware logic (must be present to output media) to sequentially access the samples (stored on digital medium, column 7 line 58 to column 8 line 11, therefore contains samples) of one or more dragonflies in normal flight for output from the at least one memory (this is how conventional digital media is output, column 5 lines 1-11 and column 7 line 58 to column 8 line 11).

Regarding claim 17, Carmichael discloses wherein an output of the at least one memory is coupled to a speaker (270 or 220).
Although Carmichael is silent about the type of speakers used, it would have been obvious to the designer that any type of speakers may be used, at their preference.  The motivation to use piezoelectric speakers would have been to use a lightweight,  easy to drive, low power requiring speaker.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise piezoelectric speakers.

Regarding claim 18, Caine discloses further including a digital-to-analog converter (9, see figures 6 and 8) coupled to convert the output (from 6 and 8 in figure 6, from 30 in figure 8) into an analog signal and to provide the analog signal to the speaker (14).


Response to Arguments
Applicant's arguments filed March 22nd, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654